Citation Nr: 1606101	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-30 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

These matters came to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a Board hearing in December 2015; the transcript is of record.

The matter of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the Veteran's current bilateral hearing loss disability is not shown to be related to his service.

2.  The Veteran's tinnitus was not noted (or alleged to have been manifested) in service, and is not shown to be related to his service.



CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Review of the record shows that the duty to notify was satisfied by a July 2009 rating decision, prior to the initial adjudication of the Veteran's claims.

The duty to assist has also been met.  VA has obtained the Veteran's service and pertinent postservice treatment records, assisted him in obtaining evidence and obtained VA medical opinions and examinations.  The examinations are adequate as they provide all information necessary to adjudicate the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (including sensorineural hearing loss (SNHL) as an organic disease of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has testified that his bilateral hearing loss and tinnitus are related to his duties as a truck driver during service.  

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnosis related to hearing loss or tinnitus.  

On December 1966 service enlistment examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)

5 (0)
LEFT
0 (15)
-5 (5)
0 (10)

5 (0)

[Unless otherwise specified, VA audiometry on June 30, 1966, or earlier and service department audiometry on October 31, 1967, or earlier is assumed to have been reported in American Standards Association (ASA) units.  To facilitate review, the ASA values have been converted to International Standard Organization (ISO) standards (and the latter are the numerical values in parentheses in the chart above).]

On October 1968 service separation examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5

On August 2009 VA audiology examination, the examiner noted the Veteran's history of military noise exposure from small arms fire, M-14 rifle and Browning automatic rifle and his employment in oil field maintenance (gauge reader) and delivery man after service separation.  The Veteran denied noise exposure following military service.  On examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 0 percent in each ear.  The examiner noted that, while the Veteran "did not respond to pure tone or speech signals during the hearing test, he did respond to questions asked at levels better than the limits of the audiometer.  He also responded to questions asked during the interview."  The examiner noted that, because the Veteran "has a nonorganic component to his hearing loss, it must be assumed that his hearing is within normal limits."  After examination of the Veteran and review of his STRs, the examiner opined that the Veteran's "hearing loss and tinnitus are less likely as not (less than 50/50 probability) caused by or a result of military service.  The examiner explained that the Veteran's "separation physical indicates normal hearing thresholds with no significant threshold shifts from his enlistment physical.  [The Veteran] reports onset of tinnitus 20 years ago, many years following military service."  

On January 2010 private audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
65
70
70
LEFT
70
70
65
75
75

It is noted that the Veteran had tinnitus and that he reported a history of hearing loss for over 5 years.  

On January 2014 VA audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
50
60
LEFT
40
40
40
60
65

Speech audiometry revealed speech recognition ability of 10 percent in the right ear and 0 percent in the left ear.  The examiner opined that the Veteran's "hearing loss is less likely as not (less than 50/50 probability) caused by or a result of 2 years of Army service as a truck and tractor/trailer driver.  His pure tone configuration on the hearing test is not consistent with hazardous noise exposure nor was there an event which was documented in the STR which would document hearing loss.  His enlistment audiogram and separation audiograms are well within normal limits and without threshold shift."  Regarding tinnitus, the examiner noted "unknown onset, years ago, unrelated to an event during military service" and opined that "tinnitus is less likely as not (less than 50/50 probability) caused by or a result of two years of Army service as a truck and tractor/trailer driver."  The examiner noted that tinnitus began many years following military service (as noted on the prior VA examination), the Veteran has hearing loss and tinnitus is a known symptom of hearing loss. 

It is not in dispute that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385, as such was clearly shown on VA and private audiometry.  It may also be conceded that he now has tinnitus, as the diagnosis of such disability is based essentially on self-reports (by the person experiencing ringing in the ears), and it is generally not capable of objective corroboration.  

It is also not in dispute that by virtue of his MOS (light vehicle driver) he was exposed to some level of noise in service.  See August 2009 Deferred Rating Decision.  

What remains necessary to substantiate these claims is competent evidence of a nexus between his current hearing loss and tinnitus and his service/exposure to noise therein.

Hearing loss and tinnitus were not noted in service, and audiometry on service separation examination was normal.  Furthermore, SNHL is not shown to have been manifested in the first postservice year.  Nothing in the record suggests, nor does the Veteran allege, that he has had a hearing loss (in either or both ears) and/or tinnitus continuously since his separation from service.  Consequently, service connection for a hearing loss disability on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Similarly, service connection for tinnitus on the basis that it began in service and has persisted is also not warranted.

What remains for consideration is whether the Veteran's bilateral hearing loss and tinnitus may otherwise be related to his service/noise trauma therein.  Whether there is such a relationship is a medical question, beyond the scope of lay observation; it requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

The only medical opinions in the record that address this question are in the August 2009 and January 2014 VA examination reports.  These opinions state that the Veteran's bilateral hearing loss and tinnitus are unrelated to his service.  The examiners cite to the absence of complaints or finings of hearing loss and/or tinnitus in service and that the clinical data do not show a significant diminution of hearing in service.  As the opinions reflect familiarity with the record and cite to supporting clinical data, they are highly probative evidence.  Notably, the Veteran has not alleged that his tinnitus began in service (and has persisted since), nor has he identified any other specific basis for relating his hearing loss to his service/noise trauma therein.  Absent competent (medical opinion) evidence to the contrary (the Veteran has not offered any medical provider's opinion that supports these claims), the Board finds the opinions of the August 2009 and January 2014 VA examiners persuasive.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss and/or tinnitus disability(ies) and his service/noise trauma therein.  Hence, the appeal in these matters must be denied.


ORDER

The appeals seeking service connection for bilateral hearing loss and tinnitus are denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim of service connection for a low back disorder.  See 38 C.F.R. § 3.159.

Review of the record shows that the medical evidence is incomplete as to the claimed low back disorder.  A January 2001 statement from a VA physician with the South Texas Veterans Health Care System notes that the Veteran is "permanently and totally disabled with severe/chronic lower back pain due to spinal stenosis and L3 and L4 disc bulges."  However, the earliest VA treatment records available for review are dated in April 2001 (the record includes one earlier, July 2000, Social Worker report of Advance Directive Discussion).  Further, VA treatment records show that the Veteran has been in receipt of private neurology treatment.  Although private April 2010 nerve conduction study and March 2011 magnetic resonance imaging (MRI) reports in connection with the Veteran's lumbar spine complaints are available for review, the clinical records in connection with these studies have not been obtained.  Complete VA and private treatment records are likely to contain pertinent information (reports of ongoing VA treatment are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  The Board is particularly interested in clinical records associated with the Veteran's private neurology and radiology evaluations and complete VA treatment records, to specifically include prior to April 2001.  

2.  After all additional necessary development has been accomplished (including affording the Veteran a VA spine examination if indicated by the additional evidence received), the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


